Title: Abigail Adams to Elizabeth Smith Shaw, 24 April 1786
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear sister
      London April 24th 1786
     
     Mr jenks is suddenly obliged to return to America and I have only time to write you a few lines, to inform you of my Health. I yesterday heard that Captain Davis is arrived at Plimouth. By him I hope to hear again from all my Dear Friends. I have written you lately by mrs Hay who went to Newyork and by Captains Cushing and Lyde, all of whom I hope will arrive Safe.
     In the political World Matters remain much as they were. I expect to spend this summer chiefly in making excursions into the Country, which will afford me an ample fund to entertain my Friends with. We went out last week to visit a Seat of the Duke of Northumberlands calld Sion House. It was formerly a Monastry, and was the first which was surpressed by Henry 8th. As we had not tickets we could not see the House, but were admitted to the Gardens and pleasure grounds which are very extensive and beautifull. The pleasure Grounds in this Country contain from 2 hundred to a thousand acres and are ornamented and kept up at a vast expence. We askd the Gardner how many hands were employ’d in this Seat at Sion which is about 2 hundred acres. He told us 15. We have since received tickets and shall visit it again. Woods grottos meandering waters templs Statues are the ornaments of these places—one would almost think themselves in Fairy land. Mr Adams and mr Jefferson made an excursion of 3 hundred miles and visited Several of the most celebrated Seats. They returnd charmd with the beauties of them, and as soon as the spring is a little further advanced, I shall begin upon them. Amongst the places they visited was the house and Spot upon which Shakspear was born. They Sat in the chair in which he used to Study, and cut a relict from it.
     Is my son admitted colledge, I am anxious to know? My Tommy will be left quite alone. Mr Adams some times wishes him here, but I never can join him in that wish. I am more satisfied with his pre­sent situation, tho it would give me pleasure to have him here if I thought it for his benifit. The Young Gentleman here is so very Zealous to be married that I Suppose it will take place in the course of a few months, and they chuse to keep House. I Shall be much engaged very soon in preparations for this matter.
     Mr Adams bought a few days ago at second Hand; dr Clarks Sermons, which he desires me to present to mr shaw in his Name: and I have requested mr Jenks to take Charge of them for him. Remember me to all Friends & believe me Dear Sister most affectionatly Yours
     
      AA
     
    